                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

GEORGE F. ALDRIDGE,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 1:18-cv-00260-RWS
                                                    )
CYNTHIA REESE,                                      )
                                                    )
                Defendant.                          )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on plaintiff George F. Aldridge’s motion for extension of

time in which to pay the initial partial filing fee. (Docket No. 12). Good cause having been

shown, the Court will grant plaintiff’s motion and give plaintiff thirty (30) days from the date of

this order in which to pay the initial partial filing fee of $1.70.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for extension of time in which to

pay the partial filing fee (Docket No. 12) is GRANTED.

        IT IS FURTHER ORDERED that plaintiff shall have thirty (30) days from the date of

this order in which to pay the initial partial filing fee of $1.70. Plaintiff is instructed to make his

remittance payable to “Clerk, United States District Court,” and to include upon it: (1) his name;

(2) his prison registration number; (3) the case number; and (4) the statement that the remittance

is for an original proceeding.

        Dated this 19th day of March, 2019.




                                                    RODNEY W. SIPPEL
                                                    UNITED STATES DISTRICT JUDGE
